DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOSHU ET AL. (CA 3133043A1) (hereinafter “GOSHU”).

With respect to Claim 1, GOSHU teaches:
assigning a machine learning model to each of the industrial gas plants forming the industrial gas plant complex (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1); 
training the respective machine learning model for each industrial gas plant based on received historical time-dependent operational characteristic data for the respective industrial gas plant (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1); 
executing the trained machine learning model for each industrial gas plant to predict operational characteristics for each respective industrial gas plant for a pre-determined future time period (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1); and 
comparing predicted operational characteristic data for each respective industrial gas plant for a pre-determined future time period with measured operational characteristic data for the corresponding time period to identify deviations in industrial gas plant performance (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 2, GOSHU teaches:
wherein the step of comparing is carried out at the end of the pre- determined future time period of the predicted operational characteristic data or at a timestamp therein (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 3, GOSHU teaches:
wherein the step of comparing comprises comparing predicted operational characteristic data predicted for a pre-determined time window with actual measured operational characteristic data for the same time window (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 4, GOSHU teaches:
wherein the received historical time-dependent operational characteristic data for the respective industrial gas plant comprises data obtained from a direct measurement of a process or parameter of the respective industrial gas plant (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 5, GOSHU teaches:
wherein the received historical time-dependent operational characteristic data for the respective industrial gas plant comprises data obtained from a physics-based model representative of operational characteristics of the respective industrial gas plant (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 6, GOSHU teaches:
wherein measured data relating to a process or parameter of the respective industrial gas plant is input into the respective physics-based model (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 7, GOSHU teaches:
wherein the predicted operational characteristics for each industrial gas plant are utilized to determine predicted future resources, future failure and/or predicted future maintenance (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 8, GOSHU teaches:
wherein one or more of the industrial gas plants comprises a hydrogen process plant having a plurality of electrolyzer modules (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 9, GOSHU teaches:
wherein each of the electrolyzer modules is assigned a machine learning model (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 10, GOSHU teaches:
wherein the predicted operational characteristics for each respective industrial gas plant are utilized in a further model to generate an operational performance metric of the industrial gas plant complex (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 11, GOSHU teaches:
wherein the operational performance metric comprises an efficiency value for the industrial gas plant complex (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 12, GOSHU teaches:
wherein the industrial gas plant complex comprises an Ammonia plant complex and the determined efficiency value enables a predicted determination of the Ammonia produced for a given level of energy input (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 13, GOSHU teaches:
assigning a machine learning model to each of the industrial gas plants forming the industrial gas plant complex (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1); 
training the respective machine learning model for each industrial gas plant based on received historical time-dependent operational characteristic data for the respective industrial gas plant (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1); 
executing the trained machine learning model for each industrial gas plant to predict operational characteristics for each respective industrial gas plant for a pre-determined future time period (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1); and 4008242 USA 
comparing predicted operational characteristic data for each respective industrial gas plant for a pre-determined future time period with measured operational characteristic data for the corresponding time period to identify deviations in industrial gas plant performance (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 14, GOSHU teaches:
wherein the step of comparing is carried out at the end of the pre- determined future time period of the predicted operational characteristic data or at a timestamp therein (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 15, GOSHU teaches:
wherein the step of comparing comprises comparing predicted operational characteristic data predicted for a pre-determined time window with actual measured operational characteristic data for the same time window (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 16, GOSHU teaches:
wherein the received historical time-dependent operational characteristic data for the respective industrial gas plant comprises data obtained from a direct measurement of a process or parameter of the respective industrial gas plant (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 17, GOSHU teaches:
wherein the received historical time-dependent operational characteristic data for the respective industrial gas plant comprises data obtained from a physics-based model representative of operational characteristics of the respective industrial gas plant (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 18, GOSHU teaches:
wherein the predicted operational characteristics for each industrial gas plant are utilized to determine predicted future resources, future failure and/or predicted future maintenance (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 19, GOSHU teaches:
wherein the predicted operational characteristics for each respective industrial gas plant are utilized in a further model to generate an operational performance metric of the industrial gas plant complex (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).  

With respect to Claim 20, GOSHU teaches:
assigning a machine learning model to each of the industrial gas plants forming the industrial gas plant complex (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1); 
training the respective machine learning model for each industrial gas plant based on received historical time-dependent operational characteristic data for the respective industrial gas plant (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1); 4108242 USA 
executing the trained machine learning model for each industrial gas plant to predict operational characteristics for each respective industrial gas plant for a pre-determined future time period (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1); and 
comparing predicted operational characteristic data for each respective industrial gas plant for a pre-determined future time period with measured operational characteristic data for the corresponding time period to identify deviations in industrial gas plant performance (See Para 0024, 0037, 0074, 0098, 00168-0170; See Fig. 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUBBU ET AL. (US 2012/0083933) teaches METHOD AND SYSTEM TO PREDICT POWER PLANT PERFORMANCE;
WICHMANN ET AL. (US 2015/0185716) teaches METHODS AND SYSTEMS FOR ENHANCING CONTROL OF POWER PLANT GENERATING UNIT;
SURAGANDA NARAYANA ET AL. (US 2018/0356151) teaches METHODS AND SYSTEMS FOR ENHANCING PRODUCTION OF LIQUEFIED NATURAL GAS;
GANTI ET AL. (US 2017/0364043) teaches METHODS AND SYSTEMS FOR ENHANCING CONTROL OF POWER PLANT GENERATING UNITS;
ILANI ET AL. (US 2021/0096518) teaches PREDICTIVE CONTROL SYSTEMS AND METHDOS WITH OFFLINE GAINS LEARNING AND ONLINE CONTROL;
PICHE ET AL. (US 2020/0102902) teaches CONTROL AND TUNING OF GAS TURBINE COMBUSTION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864